In a proceeding to quash a certain subpoena duces tecum, the parties cross-appeal from a resettled order of the Supreme Court, Queens County, dated January 5, 1977, which denied the application, but permits a representative of petitioner to be present during the audit, inspection and examination of the subpoenaed materials except when said materials are being presented to the Grand Jury. Resettled order modified, on the law, by deleting therefrom the provision which permits a representative of petitioner to be present during the audit, inspection and examination of the subpoenaed materials and by substituting therefor a provision that no such representative shall be entitled to be present during the audit, etc., of the said materials. As so modified, resettled order affirmed, without costs or disbursements (see Matter of Windsor Park Nursing Home v Hynes, 56 AD2d 872). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.